Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claims 1-11 and 29-37 are pending. Claims 1, 2, 29, 30, 34 and 35 have been amended. Claims 12-28 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards a payment card processing method used for processing multiple prepaid payment cards. Can be used for performing funds freeze and funds seizure with respect to prepaid payment cards, and can be used by law-enforcement officials when encountering the potential use of prepaid payment cards in the furtherance of a crime or in a relation to criminal activities. The method involves receiving card identification information at a card terminal or a Payment Card Industry Data Security Standards (PCI DSS) compliant computing device for each prepaid payment card. A funds freeze transaction or a funds seizure transaction is generated for each prepaid payment card based on a portion of the card identification information. The card terminal or PCI DSS computing device then transmits the funds freeze transaction or the funds seizure transaction to a payment network for each prepaid payment card.

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action. Furthermore, the art rejection was withdrawn because the prior art of record, (US881976, Williams in view of US20130046686, Ress et al), either individually or in combination, did not teach:

for each prepaid payment card, receiving card identification information at a card terminal or a Payment Card Industry Data Security Standards compliant computing device (PCI DSS computing device);determining, based on at least a portion of the card identification information, that an aggregate balance on the plurality of prepaid payment cards exceeds a predetermined amount of money associated with a crime type;
for each prepaid payment card, generating at least one of a funds freeze transaction or a funds seizure transaction based on determining that the aggregate balance on the plurality of prepaid payment cards exceeds the predetermined amount of money associated with the crime type;
for each prepaid payment card, transmitting, by the card terminal or PCI DSS computing device, the at least one of the funds freeze transaction or the funds seizure transaction to a payment card network and an issuer processor via a gateway to initiate a funds freeze or a funds seizure of the aggregate balance;
and updating, by the card terminal or PCI DSS computing device, a central database with the at least one of the funds freeze transaction or the funds seizure transaction.

For this reason, claims 1, 29 and 34 are deemed to be allowable over the prior art of record and their respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Additional prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691